Case: 5:20-cr-00112-PAG Doc #: 26 Filed: 07/08/20 1 of 2. PageID #: 92




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  UNITED STATES OF AMERICA                        )   CASE NO.: 5:20-CR-112
                                                  )
                Plaintiff,                        )   JUDGE PATRICIAN A. GAUGHAN
                                                  )
                v.                                )
                                                  )
  ALLEN MARTIN KENNA                              )    MOTION FOR EVALUATION
                                                  )    FOR DEFENDANT’S
         Defendant.                               )    COMPETENCY AND SANITY
                                                  )    PURSUANT TO 18 U.S.
                                                  )    CODE § 4241

         Now comes the Defendant, Allen M. Kenna, by and through counsel, and respectfully

  moves this Court for an Order granting an evaluation of Defendant’s competency and sanity

  in the above captioned matter.

         The basis for this motion is that Defendant is exhibiting signs of current mental health

  issues while at CoreCivic in Youngstown in Federal Detention. Counsel has met with and

  discussed Defendant’s issues with his family and friends and believes a comprehensive

  evaluation is required. Counsel has reviewed all available discovery and believes that

  evidence provided by the Government supports this mental health evaluation request. Based

  on personal contact, counsel is concerned about Mr. Kenna’s ability to assist in his own

  defense. Counsel for the Government has no objection to this request.

         Counsel makes this request pursuant to:

        18 U.S. Code § 4241.Determination of mental competency to stand trial to
  undergo post release proceedings.

                 (a)MOTION TO DETERMINE COMPETENCY OF DEFENDANT.
                 At any time after the commencement of a prosecution for an offense and
         prior to the sentencing of the defendant, or at any time after the commencement of
         probation or supervised release and prior to the completion of the sentence, the
         defendant or the attorney for the Government may file a motion for a hearing to
Case: 5:20-cr-00112-PAG Doc #: 26 Filed: 07/08/20 2 of 2. PageID #: 93




         determine the mental competency of the defendant. The court shall grant the
         motion, or shall order such a hearing on its own motion, if there is reasonable cause
         to believe that the defendant may presently be suffering from a mental disease or
         defect rendering him mentally incompetent to the extent that he is unable to
         understand the nature and consequences of the proceedings against him or to assist
         properly in his defense.

          (b)PSYCHIATRIC OR PSYCHOLOGICAL EXAMINATION AND REPORT.—
          Prior to the date of the hearing, the court may order that a psychiatric or
  psychological examination of the defendant be conducted, and that a psychiatric or
  psychological report be filed with the court, pursuant to the provisions of section 4247(b)
  and (c).

         Wherefore for the foregoing reasons counsel requests that this Court order an

  evaluation of the Defendant’s competency and his sanity at the time of the alleged offense.

                                                       Respectfully submitted,


                                                       /s/ Noah C. Munyer
                                                       Noah C. Munyer (0086575)
                                                       Attorney for Defendant
                                                       121 South Main Street, Suite 520
                                                       Akron, Ohio 44308
                                                       (330) 253-0785 (telephone)
                                                       (330) 253-7432 (facsimile)

                                     Certificate of Service
         I certify on this 8th day of July, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify the foregoing document is being
  served on all counsel of record either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in another authorized manner for those counsel or parties not
  authorized to receive electronically Notices of Electronic Filing.


                                                       /s/ Noah C. Munyer
                                                       Noah C. Munyer (0086575)
                                                       Attorney for Defendant
